Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-20-00186-CV

                                       IN RE Josefina LOPEZ

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 22, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 30, 2020, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2017-CVH-002055-C3, styled Josefina Lopez v. Germania Farm Mutual
Insurance Company and Christopher Yates, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Victor Villarreal presiding.